Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan M. Koenck on September 6, 2022.
The application has been amended as follows: 
Claims 2, 5 are cancelled.
Claim 1 is rewritten as:
- - A polarizing component, comprising:
a first polarizer provided on a light-incident side of the polarizing component, and
configured to polarize a light incident thereon into a first linearly polarized light;
a wave plate layer on a surface of the first polarizer facing away from the light-
incident side; and
a second polarizer provided on a surface of the wave plate layer facing away
from the light-incident side, on a light-emergent side opposite to the light-incident side of the polarizing component, and configured to polarize a light incident thereon into a second linearly polarized light; and
wherein the wave plate layer comprises: 
a phase delay portion configured to delay a phase of the first linearly
polarized light which is incident thereon in a direction different from a direction of an optical axis of the phase delay portion in such a way that a polarized light which exits the phase delay portion comprises a first polarized light in a first polarization direction and a second polarized light in a second polarization direction, without incurring any phase delay of the first linearly polarized light which is incident on the phase delay portion in a direction consistent with the direction of the optical axis of the phase delay portion; and
a light transmission portion provided on a same layer as the phase delay
portion, the light transmission portion being configured to transmit the first linearly polarized light which is incident thereon,
wherein the light transmission portion and the phase delay portion have an
identical thickness, and together, side by side, form a single layer between the first polarizer and the second polarizer, and
wherein the wave plate layer comprises a cross-linked azobenzene polymer film
layer, and the phase delay portion is a patterned region in the cross-linked azobenzene polymer film layer, which patterned region is in a crystallization form after having been irradiated by linearly polarized light. 
- -.
The first line of claim 4 is rewritten as: 
- -The polarizing component according to claim 1 [[2]], wherein the light transmission - -.
The first line of claim 10 is rewritten as: 
- -The polarizing component according to claim 1 [[5]], wherein the wave plate layer has - -.
The last line of claim 11 is rewritten as: 
- - incident thereon, respectively, and the first phase delay is different from the second phase delay. - - .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest cited prior art of record, US 2005/0151896 and US 2006/0126156, both fail to fairly teach or suggest, even in view of each other, US 2001/0013971 and US 2009/0296366, the polarizing component comprising the specific combination of laminate structure, layer composition, functions and optical properties, as amended above.
	CN 109065600 B is a patent family member that issued.



Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782